ay

Case 2:18-cr-00193-NIQA Document 121-2 Filed 01/18/19 Page 1 of 2

Affidavit of Baggage Tg

I, Besma® Tegestate that I reside at Qs i.
My date of birth is@M I have been a resident of the State of
Pennsylvania my entire life.

I have known Dkyle Bridges for almost three years. Dkyle was dating my best
friend’s friend and so we had opportunities to hang out in groups. Dkyle and my
friend’s friend broke up and over time Dkyle and I began dating. At the time, I was
living with my friend Joshua’d in his apartment in Chester, PA. As I recall, it was the
winter of 2016 and near my birthday that we started dating. Dkyle and I were in an
exclusive relationship for a few months however, Dkyle wasn’t faithful to me. I
learned that he was cheating on me with one of his former, girlfriends. I started seeing
someone else but I missed Dkyle.

\ \
During the summer of 2016 I was arrested for prostitution in Delaware. I was
working with Kristen Holly at the time. To my knowledge, Kristen and Dkyle have
never met one another. I wasn’t working for anyone, only myself. Kristen and I
worked together for safety.

It was following my birthday in January of 2017 that Dkyle and I resumed our
relationship. At the time, Dkyle was working for a company known as Connections
CSP that provides a variety of services to the community. Dkyle’s role was to work
in a number of group homes with mentally and/or physically disabled people. He was
working in Wilmington, DE area at the time. Dkyle and I saw one another almost

every day.

At no point in time was I aware that Dkyle was working trafficking people. And at no
- point in time did Dkjle force or ask me to work as a prostitute. I know of no one who
has ever said that they worked for or with Dkyle as a prostitute.

During the period of time I was in a relationship with Dkyle during 2017 I was

working at QD Nocated in Media, PA as a food server. I
7.

Case 2:18-cr-00193-NIQA Document 121-2 Filed 01/18/19 Page 2 of 2

supplemented my income a few days a week working as a prostitute. I had my own ad
in Backpage.com and clients would call my cell phone to arrange to meet. I do not
know if Dkyle knew that I was working as a prostitute during the time we were in a
relationship in 2017. He never asked me and I never told him. I think he suspected I
was working as a prostitute prior to when we initially began dating in 2016 however I
never admitted to Dkyle that I was.

On July 13", 2017, I was with a female who I knew as Kitty at the Motel 6 located on
the Roosevelt Blvd in Philadelphia. To my knowledge, Dkyle and Kitty do not know
one another. Kitty and I were in a room together when we leamed that my date was
an undercover police officer. I was arrested. Kitty was not arrested to my knowledge.
I was detained in the motel room for about an hour. More police officers arrived.
There were five to six officers in the room. Four of them questioned me. They wanted
to know how I got to the motel; if I was afraid of Dkyle and they also asked me about
a female named Jordan Lopez. I was aware that Jordan was Pyle’ s former girlfriend.
They told me they knew everything about me and had spoken to my mother. They
told me I needed to tell them the truth about Dkyle. I told the officers that I worked
for no one but myself and that I kept my eamings. While with the officers I heard
them say that they had a man and woman in custody. Based on the conversation I
assumed they were talking about Dkyle.

1, BASED Tg hereby attest that the foregoing Affidavit is true and correct. To the
best of my knowledge, information and belief. I state this subject to the penalties of

perjury.

Cease

 

Date: 10/8 || Swom to and subscribed before
me this 3" day of October, 2018

 
